Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 18, 1993, which dismissed claimant’s appeal from the decision of an Administrative Law Judge as untimely.
There is substantial evidence in the record to support the Board’s finding that claimant did not appeal from the decision of the Administrative Law Judge within the statutory 20-day time period. Claimant has not even offered an excuse for the delay. Accordingly, we find no reason to disturb the Board’s decision.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.